      Case: 1:20-cv-02838 Document #: 1 Filed: 05/11/20 Page 1 of 6 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

EUGENE SCALIA,                               )
Secretary of Labor,                          )
United States Department of Labor,           )
                                             )
                              Plaintiff,     )
                                             )       Civil Action
               v.                            )
                                             )       Case No.:
BY YOUR SIDE HOME CARE                       )
SERVICES, INC.; RUFINO                       )
LUGOD, JR., an individual; JULIET            )
QUIJANO, an individual; MARIA                )
LUGOD, an individual; and                    )
JUANITO QUIJANO, JR., an                     )
individual,                                  )
                                             )
                              Defendants.    )



                                           COMPLAINT

       Plaintiff, EUGENE SCALIA, Secretary of Labor, United States Department of Labor,

brings this action to enjoin BY YOUR SIDE HOME CARE SERVICES, INC.; RUFINO

LUGOD, JR., an individual; JULIET QUIJANO, an individual; MARIA LUGOD, an

individual; and JUANITO QUIJANO, JR., an individual, (hereinafter collectively,

“Defendants”), from violating the provisions of sections 6, 7, 11, and 15 of the Fair Labor

Standards Act of 1938, as Amended (29 U.S.C. § 201, et seq.), (hereinafter “the Act”), pursuant

to section 17 of the Act; and to recover unpaid minimum wage and overtime compensation

owing to Defendants’ employees, together with an equal amount as liquidated damages, pursuant

to sections 16(c) and 17 of the Act. 29 U.S.C. §§ 216(c), 217.
       Case: 1:20-cv-02838 Document #: 1 Filed: 05/11/20 Page 2 of 6 PageID #:2



                                                  I

       Jurisdiction of this action is conferred upon the court by sections 16(c) and 17 of the Act

and 28 U.S.C. § 1345.

                                                  II

       (A)     Defendant BY YOUR SIDE HOME CARE SERVICES, INC, is and, at all

times hereinafter mentioned, was an Illinois S-Corporation with an office and place of business

within DuPage County at 28 East Hinsdale Avenue, Ste. 3, Hinsdale, Illinois 60521, within the

jurisdiction of this Court, and is and, at all times hereinafter mentioned, was engaged providing

in-home care services to the elderly and sick in Illinois.

       (B)     Defendant RUFINO LUGOD, JR., an individual, is and, at all times hereinafter

mentioned, was an owner of corporate defendant, BY YOUR SIDE HOME CARE

SERVICES, INC., and was engaged in business at 28 East Hinsdale Avenue, Ste. 3, Hinsdale,

Illinois 60521,within the jurisdiction of this Court. At all times hereinafter mentioned, RUFINO

LUGOD, JR. acted directly or indirectly in the interest of corporate defendant BY YOUR SIDE

HOME CARE SERVICES, INC., in relation to its employees, actively managing its day-to-

day operations as its President and General Manager, supervising employees, and controlling pay

practices, and is an employer within the meaning of section 3(d) of the Act. 29 U.S.C. § 203(d).

       (C)     Defendant JULIET QUIJANO, an individual, is and, at all times hereinafter

mentioned, was an owner of corporate defendant, BY YOUR SIDE HOME CARE

SERVICES, INC., and was engaged in business at 28 East Hinsdale Avenue, Ste. 3, Hinsdale,

Illinois 60521,within the jurisdiction of this Court. At all times hereinafter mentioned, JULIET

QUIJANO acted directly or indirectly in the interest of corporate defendant BY YOUR SIDE

HOME CARE SERVICES, INC., in relation to its employees, actively managing its day-to-




                                                  2
      Case: 1:20-cv-02838 Document #: 1 Filed: 05/11/20 Page 3 of 6 PageID #:3



day operations as its Homecare Director, supervising employees, and controlling pay practices,

and is an employer within the meaning of section 3(d) of the Act. 29 U.S.C. § 203(d).

       (D)     Defendant MARIA LUGOD, an individual, is and, at all times hereinafter

mentioned, was a Director of corporate defendant, BY YOUR SIDE HOME CARE

SERVICES, INC., and was engaged in business at 28 East Hinsdale Avenue, Ste. 3, Hinsdale,

Illinois 60521,within the jurisdiction of this Court. At all times hereinafter mentioned, MARIA

LUGOD acted directly or indirectly in the interest of corporate defendant BY YOUR SIDE

HOME CARE SERVICES, INC., in relation to its employees, actively managing its day-to-

day operations as its Finance Director, supervising employees, and controlling pay practices, and

is an employer within the meaning of section 3(d) of the Act. 29 U.S.C. § 203(d).

       (E)     Defendant JUANITO QUIJANO, JR., an individual, is and, at all times

hereinafter mentioned, was a Director of corporate defendant, BY YOUR SIDE HOME CARE

SERVICES, INC., and was engaged in business at 28 East Hinsdale Avenue, Ste. 3, Hinsdale,

Illinois 60521,within the jurisdiction of this Court. At all times hereinafter mentioned,

JUANITO QUIJANO, JR. acted directly or indirectly in the interest of corporate defendant BY

YOUR SIDE HOME CARE SERVICES, INC., in relation to its employees, actively

managing its day-to-day operations as its Secretary and H.R. Director, supervising employees,

and controlling pay practices, and is an employer within the meaning of section 3(d) of the Act.

29 U.S.C. § 203(d).

                                                III

       The corporate defendant, BY YOUR SIDE HOME CARE SERVICES, INC., is and, at

all times hereinafter, was an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of section 3(s)(1)(A) of the Act, in that said enterprise at all times

hereinafter mentioned had employees engaged in commerce or in the production of goods for


                                                 3
      Case: 1:20-cv-02838 Document #: 1 Filed: 05/11/20 Page 4 of 6 PageID #:4



commerce, or employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person and in that said enterprise had an annual

gross volume of sales made or business done of not less than $500,000. 29 U.S.C. §

203(s)(1)(A).

                                                IV

       Defendants repeatedly violated the provisions of sections 6 and 15(a)(2) of the Act by

paying some home care workers at a rate less than $7.25 per hour in workweeks when said

employees were engaged in commerce and in the production of goods for commerce or were

employed in an enterprise engaged in commerce or in the production of goods for commerce,

within the meaning of the Act, as aforesaid for all hours worked. Specifically, Defendants paid

some non-exempt home care workers a daily rate or a salary, regardless of the number of hours

actually worked in a pay period. When the number of hours actually worked by these employees

was divided by their total pay in a pay period, some employees made less than the required rate

of $7.25 per hour, in violation of section 6 and 15(a)(2) of the Act. 29 U.S.C. § 206, 215(a)(2).

                                                 V

       Defendants repeatedly violated the provisions of sections 7 and 15(a)(2) of the Act, by

employing employees who were engaged in commerce or in the production of goods for

commerce, or who were employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning of the Act, as aforesaid, for workweeks longer than

forty hours without compensating said employees for their employment in excess of forty hours

per week during such workweeks at rates not less than one and one-half times the regular rate at

which they were employed. Specifically, Defendants paid employees engaged primarily as non-

exempt home care workers a flat rate, a straight hourly rate, or a salary for all hours worked in a

workday or workweek, even when employees worked in excess of forty hours in a workweek,


                                                 4
      Case: 1:20-cv-02838 Document #: 1 Filed: 05/11/20 Page 5 of 6 PageID #:5



and thereby failed to pay rates not less than one and one-half times the regular rate at which they

were employed for hours worked in excess of forty hours per week, in violation of section 7 of

the Act. 29 U.S.C. § 207, 215(a)(2).

                                                VI

       Defendants repeatedly violated the provisions of sections 11(c) and 15(a)(5) of the FLSA

in that they failed to make, keep, and preserve adequate and accurate records as prescribed by

regulations duly issued pursuant to authority granted in the FLSA and found in 29 C.F.R. § 516.

Specifically, Defendants failed to maintain accurate time records for employees that accurately

reflected the hours worked in a workday or a workweek and failed to accurately track overtime

paid. 29 U.S.C. § 211(c), 215(a)(5).

                                                VII

       During the period since April 11, 2018, Defendants have repeatedly violated the overtime

and recordkeeping provisions of the Act. A judgment which enjoins and restrains these violations

and includes the restraint of any withholding of payment of unpaid minimum wages and

overtime compensation found by the court to be due to present and former employees under the

Act is expressly authorized by section 17 of the Act. 29 U.S.C. § 217.

       WHEREFORE, cause having been shown, Plaintiff prays for a judgment against

Defendants as follows:

       (a)     For an Order pursuant to section 17 of the Act, permanently enjoining and

restraining Defendants, their officers, agents, servants, employees, and those persons in active

concert or participation with them from prospectively violating the provisions of section 15 of

the Act; and

       (b)     For an Order




                                                 5
      Case: 1:20-cv-02838 Document #: 1 Filed: 05/11/20 Page 6 of 6 PageID #:6



               (1)    pursuant to section 16(c) of the Act finding Defendants liable for unpaid

minimum wages and overtime compensation due Defendants’ employees and for liquidated

damages equal in amount to the unpaid compensation found due Defendants’ employees listed in

the attached Exhibit A (additional back wages and liquidated damages may be owed to certain

employees presently unknown to Plaintiff for the period covered by this complaint); or in the

event liquidated damages are not awarded,

               (2)    pursuant to section 17 enjoining and restraining Defendants, their officers,

agents, servants, employees and those persons in active concert or participation with Defendants,

from withholding payment of unpaid minimum wages and overtime compensation found to be

due Defendants’ employees and pre-judgment interest computed at the underpayment rate

established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621; and

       (c)     For an Order awarding Plaintiff the costs of this action; and

       (d)     For an Order granting such other and further relief as may be necessary or

appropriate.

Dated: May 11, 2020                                          Respectfully submitted,

                                                             KATE S. O’SCANNLAIN
                                                             Solicitor of Labor

                                                             CHRISTINE Z. HERI
                                                             Regional Solicitor

                                                             /s/ David Tanury
                                                             DAVID TANURY
                                                             Senior Trial Attorney

                                                             U.S. Department of Labor
                                                             Office of the Solicitor
                                                             230 South Dearborn St., Room 844
                                                             Chicago, Illinois 60604
                                                             Telephone: 312-353-4454
                                                             Facsimile: 312-353-5698
                                                             Email: tanury.david.j@dol.gov


                                                6
